
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 91
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2010
			Mr. Berman (for
			 himself and Mr. Rohrabacher) (both by
			 request) introduced the following joint resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Providing for the approval of the Congress
		  of the proposed agreement for cooperation between the United States and the
		  Russian Federation pursuant to the Atomic Energy Act of 1954.
	
	
		That the Congress does favor the
			 proposed agreement for cooperation transmitted to the Congress by the President
			 on May 10, 2010.
		
